14-263
    Stevenson v. Bank of Am., N.A.


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    13th day of January, two thousand fifteen.

    PRESENT:
                PETER W. HALL,
                GERARD E. LYNCH,
                SUSAN L. CARNEY,
                      Circuit Judges.
    _____________________________________

    Anthony Stevenson,

             Plaintiff-Appellant,

    Deloise Green-Stevenson, AKA Deloise Green,

             Plaintiff-Counter-Defendant-Appellant,

                      v.
                                                                                14-263
    Bank of America, N.A., et al.,

             Defendants-Appellees,

    EAM Land Services, Inc.,

             Defendant-Counter-Claimant,

    Brian T. Moynihan, et al.,

             Defendants.
_____________________________________

For Appellants:                                Anthony Stevenson and Deloise Green-Stevenson,
                                               Pro se, Brooklyn, NY.

For Appellees:                                 Susan M. Berger (Chris M. Larocco on the brief),
                                               Bryan Cave LLP, New York, NY for Bank of
                                               America, N.A. et al.

                                               Steven S. Rand, Zeicher Ellman & Krause LLP, New
                                               York, NY for Quicken Loans, Inc.




          Appeal from a judgment of the United States District Court for the Eastern District of New

York (Weinstein, J.).

          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED and the motions to supplement

the record, to vacate the judgment, for recusal, and to reject Appellees’ oppositions are DENIED.

          Appellants Anthony Stevenson and Deloise Green-Stevenson, proceeding pro se, appeal

the district court’s judgment dismissing their complaint and granting summary judgment in favor

of Appellees. Also before the court are Appellants’ renewed motion to supplement the record,

their motion to vacate the district court’s judgment and for recusal of the district court judge and

magistrate judge, and their motion to reject Appellees’ papers filed in opposition. We assume the

parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on

appeal.

          We review a grant of summary judgment de novo, viewing the facts “in the light most

favorable to the non-moving party and draw[ing] all reasonable inferences in that party’s favor.”

Cox v. Warwick Valley Cent. Sch. Dist., 654 F.3d 267, 271 (2d Cir. 2011). Summary judgment is

appropriate where “there is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Fed. R. Civ. P. 56(a). “Where the record taken as a whole could

not lead a rational trier of fact to find for the non-moving party, there is no genuine issue for trial.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal quotation

marks omitted).

        Appellants raise several challenges to the dismissal of their complaint on summary

judgment. Even after considering the records that Appellants seek to reintroduce on appeal, most

of these contentions are meritless and none of them warrant reversal. Accordingly, we decline to

alter our prior order granting supplementation of the record on appeal, and we deny as moot

Appellants’ second motion to supplement the record.

        We affirm the district court’s order granting summary judgment for substantially the same

reasons stated in its opinion, with one exception. The district court erred in dismissing their claim

against Appellee Quicken Loans, Inc. (“Quicken”) under the Securities Act of 1934 on the basis of

res judicata. The federal courts have exclusive jurisdiction over such claims, and it could not

have been brought in the prior state court action. See 15 U.S.C. § 78aa. That claim fails

nevertheless because Appellants’ complaint did not allege that they had purchased or sold

securities. See Pross v. Katz, 784 F.2d 455, 457 (2d Cir. 1986) (“To violate the anti-fraud

provisions of the federal securities laws, the fraud must be either in connection with the purchase

or sale of a security or in the offer or sale of a security.”); see also Sudler v. City of New York, 689
F.3d 159, 168 (2d Cir. 2012) (“We may affirm on any ground supported by the record.”). The

other federal claims asserted against Quicken were properly dismissed on res judicata grounds

because the New York State Supreme Court had concurrent jurisdiction with the federal courts to

hear those claims. The statutes under which those other claims arise either affirmatively give


                                                   3
state courts the authority to hear those claims or fail to “affirmatively divest state courts of their

presumptively concurrent jurisdiction.” Yellow Freight Sys., Inc. v. Donnelly, 494 U.S. 820, 823

(1990).

          Appellants challenge the district court’s denial of reconsideration. We lack jurisdiction,

however, to review that order because Appellants filed their notice of appeal before the district

court had entered its order disposing of the motion for reconsideration. See Fed. R. App. P.

4(a)(4)(B)(ii). Because Appellants’ motion to vacate the judgment challenged only the district

court’s denial of reconsideration, we also deny that motion.

          Appellants argue, in their brief and motion for recusal, that the district judge and magistrate

judge should have recused themselves sua sponte on the grounds that their adverse rulings

exhibited bias and that the judges engaged in ex parte communications with Appellees during an

on-the-record hearing at which Appellants failed to appear. These arguments are meritless.

Without more, an adverse ruling does not support a claim for recusal, see United States v.

Schwartz, 535 F.2d 160, 165 (2d Cir. 1976) (“Adverse rulings, standing alone, do not establish

judicial bias or prejudice . . . nor create a reasonable question of judicial impartiality.”), and the

on-the-record hearing, of which Appellants had notice and neglected to attend, does not constitute

an improper ex parte contact. Appellants’ recusal motion is denied.

          Appellees filed oppositions to Appellants’ motions for vacatur and recusal. Appellants

asked this court to reject those oppositions. We decline to do so. Appellants raise no arguments

in this regard that we have not already addressed.




                                                    4
       We have considered all of Appellants’ remaining arguments and find them to be without

merit. Accordingly, we AFFIRM the judgment of the district court and DENY the motions to

supplement the record, to vacate the judgment, for recusal, and to reject Appellees’ oppositions.

                                             FOR THE COURT:
                                             Catherine O=Hagan Wolfe, Clerk




                                                5